Exhibit 10.2

 

PLACEMENT AGENCY AGREEMENT

 

September 12, 2018

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Introduction.  Subject to the terms and conditions herein (this “Agreement”),
Netlist, Inc., a Delaware corporation (the “Company”), hereby agrees to sell up
to an aggregate of $10,000,000 of registered securities of the Company,
including, but not limited to, shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), and common stock
purchase warrants to purchase up to an aggregate of 22,222,220 shares of Common
Stock (the “Warrants” and, together with the Shares, the “Securities”) directly
to various investors (each, an “Investor” and, collectively, the “Investors”)
through Roth Capital Partners, LLC, as placement agent (the “Placement Agent”). 
The documents executed and delivered by the Company and the Investors in
connection with the Offering (as defined below), including, without limitation,
a securities purchase agreement (the “Purchase Agreement”), shall be
collectively referred to herein as the “Transaction Documents.” The purchase
price to the Investors for each Share is $0.45 and the exercise price to the
Investors for each share of common stock issuable upon exercise of the Warrants
is $0.655.  The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Offering.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.                                          Agreement to Act as
Placement Agent.

 

(a)                                 On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, the Placement Agent shall be the
exclusive Placement Agent in connection with the offering and sale by the
Company of the Securities pursuant to the Company’s registration statement on
Form S-3 (File No. 333-199446) (the “Registration Statement”), with the terms of
such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors.  The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Securities, or any portion thereof, in the prospective
Offering.  Under no circumstances will the Placement Agent or any of its
“Affiliates” (as defined below) be obligated to underwrite or purchase any of
the Shares for its own account or otherwise provide any financing.  The
Placement Agent shall act solely as the Company’s agent and not as principal. 
The Placement Agent shall have no authority to bind the Company with respect to
any prospective offer to purchase Shares and the Company shall have the sole
right to accept offers to purchase Shares and may reject any such offer, in
whole or in part.  Subject to the terms and conditions hereof, payment of the
purchase price for, and delivery of, the Securities shall be made at one or more
closings (each a “Closing” and the date on which each Closing occurs, a “Closing
Date”).  As compensation for services rendered, on each Closing Date, the
Company shall pay to the Placement Agent the fees and expenses set forth below:

 

--------------------------------------------------------------------------------


 

(i)                                     A cash fee equal to 7.0% of the gross
proceeds received by the Company from the sale of the Securities at the closing
of the Offering (the “Closing”).

 

(ii)                                  The Company also agrees to reimburse
Placement Agent’s non-accountable expenses of $75,000.

 

(b)                                 The term of the Placement Agent’s exclusive
engagement will be until the completion of the Offering (the “Exclusive Term”); 
provided, however, that a party hereto may terminate the engagement with respect
to itself at any time upon 10 days written notice to the other parties.  
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will survive any
expiration or termination of this Agreement.  Nothing in this Agreement shall be
construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

Section 2.                                          Representations, Warranties
and Covenants of the Company.  The Company hereby represents, warrants and
covenants to the Placement Agent as of the date hereof, and as of each Closing
Date, as follows:

 

(a)                                 Securities Law Filings.  The Company has
filed with the Securities and Exchange Commission (the “Commission”) the
Registration Statement under the Securities Act, which was filed on October 17,
2014 for the registration under the Securities Act of the Securities.  Following
the effectiveness of the Registration Statement and the determination of pricing
among the Company and the prospective Investors introduced to the Company by
Placement Agent, the Company will file with the Commission pursuant to
Rules 430A and 424(b) under the Securities Act, and the rules and regulations
(the “Rules and Regulations”) of the Commission promulgated thereunder, a final
prospectus relating to the placement of the Securities, their respective
pricings and the plan of distribution thereof and will advise the Placement
Agent of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, at any
given time, including the exhibits thereto filed at such time, as amended at
such time, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the amended or supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rules 430A and/or 424(b) (including the Base Prospectus as so amended or
supplemented) is hereinafter called the “Prospectus Supplement.”  The
Registration Statement at the time it originally becomes effective is
hereinafter called the “Original Registration Statement.” Any reference in this
Agreement to the Registration Statement, the Original Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”), if any, which were or are filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), at any given time, as the case may be;
and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  The Company has
not received any notice that the Commission has issued or intends to issue a
stop order suspending the effectiveness of the Registration Statement or the use
of the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Assurances.  The Original Registration
Statement, as amended, (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the applicable Rules and Regulations and did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, and the Prospectus Supplement, each as of its
respective date, comply or will comply in all material respects with the
Securities Act and the applicable Rules and Regulations.  Each of the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations promulgated thereunder,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
light of the circumstances under which they were made not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission.  Except for this Agreement, there are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. Except for this Agreement, there are no contracts or other
documents required to be described in the Base Prospectus or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

(c)                                  Offering Materials.  Neither the Company
nor any of its directors and officers has distributed and none of them will
distribute, prior to each Closing Date, any offering material in connection with
the offering and sale of the Securities other than the Base Prospectus, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and the Prospectus Supplement and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement by the Company and the consummation by it
of the transactions contemplated hereby and thereby and under the Prospectus
Supplement have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Company’s Board of
Directors (the “Board of Directors”) or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals (as defined
below).  This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(e)                                  No Conflicts.  The execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
pursuant to the Prospectus Supplement, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(f)                                   Certificates.  Any certificate signed by
an officer of the Company and delivered to the Placement Agent or to counsel for
the Placement Agent shall be deemed to be a representation and warranty by the
Company to the Placement Agent as to the matters set forth therein.

 

(g)                                  Reliance.  The Company acknowledges that
the Placement Agent will rely upon the accuracy and truthfulness of the
foregoing representations and warranties and hereby consents to such reliance.

 

(h)                                 Forward-Looking Statements.   No
forward-looking statements (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in either the Registration
Statement, the Base Prospectus or the Prospectus Supplement has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Statistical or Market-Related Data.  Any
statistical, industry-related and market-related data included or incorporated
by reference in the Registration Statement, the Base Prospectus or the
Prospectus Supplement, are based on or derived from sources that the Company
reasonably and in good faith believes to be reliable and accurate, and such data
agree with the sources from which they are derived

 

(j)                                    FINRA Affiliations.  There are no
affiliations with any FINRA member firm among the Company’s officers, directors
or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company.

 

(k)                                 Representations and Warranties Incorporated
by Reference. Each of the representations and warranties (together with any
related disclosure schedules thereto) made to the Investors in the Securities
Purchase Agreement is hereby incorporated herein by reference (as though fully
restated herein) and is hereby made to, and in favor of, the Placement Agent.

 

Section 3.                                          Delivery and Payment.  Each
Closing shall occur at the offices of the Ellenoff Grossman & Schole LLP, 1345
Avenue of the Americas, New York, New York 10105 (or at such other place as
shall be agreed upon by the Placement Agent and the Company) (“Placement Agent
Counsel”).  Subject to the terms and conditions hereof, at each Closing payment
of the purchase price for the Securities sold on such Closing Date shall be made
by Federal Funds wire transfer, against delivery of such Securities, and such
Securities shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request at least one business day
before the time of purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel.   All actions
taken at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.                                          Covenants and Agreements of
the Company.  The Company further covenants and agrees with the Placement Agent
as follows:

 

(a)                                 Registration Statement Matters.  The Company
will advise the Placement Agent promptly after it receives notice thereof of the
time when any amendment to the Registration Statement has been filed or becomes
effective or any supplement to any Prospectus Supplement or any amended
Prospectus Supplement has been filed and will furnish the Placement Agent with
copies thereof.  The Company will file promptly all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act subsequent
to the date of any Prospectus Supplement and for so long as the delivery of a
prospectus is required in connection with the Offering.  The Company will advise
the Placement Agent, promptly after it receives notice thereof (i) of any
request by the Commission to amend the Registration Statement or to amend or
supplement any Prospectus Supplement or for additional information, and (ii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus Supplement or for additional information.
The Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use.  If the Commission shall enter
any such stop order or order or notice of prevention or suspension at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Blue Sky Compliance.  The Company will
cooperate with the Placement Agent and the Investors in endeavoring to qualify
the Securities for sale under the securities laws of such jurisdictions (United
States and foreign) as the Placement Agent and the Investors may reasonably
request and will make such applications, file such documents, and furnish such
information as may be reasonably required for that purpose, provided the Company
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction where it is not now so
qualified or required to file such a consent, and provided further that the
Company shall not be required to produce any new disclosure document other than
a Prospectus Supplement.  The Company will, from time to time, prepare and file
such statements, reports and other documents as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for distribution of the Securities.  The Company
will advise the Placement Agent promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

(c)                                  Amendments and Supplements to a Prospectus
Supplement and Other Matters.  The Company will comply with the Securities Act
and the Exchange Act, and the rules and regulations of the Commission
thereunder, so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement, the Incorporated Documents and any Prospectus
Supplement.  If during the period in which a prospectus is required by law to be
delivered in connection with the distribution of Securities contemplated by the
Incorporated Documents or any Prospectus Supplement (the “Prospectus Delivery
Period”), any event shall occur as a result of which, in the judgment of the
Company or in the opinion of the Placement Agent or counsel for the Placement
Agent, it becomes necessary to amend or supplement the Incorporated Documents or
any Prospectus Supplement in order to make the statements therein, in the light
of the circumstances under which they were made, as the case may be, not
misleading, or if it is necessary at any time to amend or supplement the
Incorporated Documents or any Prospectus Supplement or to file under the
Exchange Act any Incorporated Document to comply with any law, the Company will
promptly prepare and file with the Commission, and furnish at its own expense to
the Placement Agent and to dealers, an appropriate amendment to the Registration
Statement or supplement to the Registration Statement, the Incorporated
Documents or any Prospectus Supplement that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus Supplement as so
amended or supplemented, in the light of the circumstances under which they were
made, as the case may be, not misleading, or so that the Registration Statement,
the Incorporated Documents or any Prospectus Supplement, as so amended or
supplemented, will comply with law.  Before amending the Registration Statement
or supplementing the Incorporated Documents or any Prospectus Supplement in
connection with the Offering, the Company will furnish the Placement Agent with
a copy of such proposed amendment or supplement and will not file any such
amendment or supplement to which the Placement Agent reasonably objects.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Copies of any Amendments and Supplements to
a Prospectus Supplement.  The Company will furnish the Placement Agent, without
charge, during the period beginning on the date hereof and ending on the later
of the last Closing Date of the Offering, as many copies of the Incorporated
Documents and any Prospectus Supplement and any amendments and supplements
thereto (including any Incorporated Documents, if any) as the Placement Agent
may reasonably request.

 

(e)                                  Free Writing Prospectus.  The Company
covenants that it will not, unless it obtains the prior written consent of the
Placement Agent, make any offer relating to the Securities that would constitute
an Company Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Securities Act) required to
be filed by the Company with the Commission or retained by the Company under
Rule 433 of the Securities Act.  In the event that the Placement Agent expressly
consents in writing to any such free writing prospectus (a “Permitted Free
Writing Prospectus”), the Company covenants that it shall (i) treat each
Permitted Free Writing Prospectus as an Company Free Writing Prospectus, and
(ii) comply with the requirements of Rule 164 and 433 of the Securities Act
applicable to such Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

(f)                                   Transfer Agent.  The Company will
maintain, at its expense, a registrar and transfer agent for the Common Stock.

 

(g)                                  Earnings Statement.  As soon as practicable
and in accordance with applicable requirements under the Securities Act, but in
any event not later than 18 months after the last Closing Date, the Company will
make generally available to its security holders and to the Placement Agent an
earnings statement, covering a period of at least 12 consecutive months
beginning after the last Closing Date, that satisfies the provisions of
Section 11(a) and Rule 158 under the Securities Act.

 

(h)                                 Periodic Reporting Obligations.  During the
Prospectus Delivery Period, the Company will duly file, on a timely basis, with
the Commission and the Trading Market all reports and documents required to be
filed under the Exchange Act within the time periods and in the manner required
by the Exchange Act.

 

(i)                                     Additional Documents.  The Company will
enter into any subscription, purchase or other customary agreements as the
Placement Agent or the Investors deem necessary or appropriate to consummate the
Offering, all of which will be in form and substance reasonably acceptable to
the Placement Agent and the Investors.  The Company agrees that the Placement
Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any such
purchase, subscription or other agreement with Investors in the Offering.

 

(j)                                    No Manipulation of Price.  The Company
will not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company.

 

(k)                                 Acknowledgment.  The Company acknowledges
that any advice given by the Placement Agent to the Company is solely for the
benefit and use of the Board of Directors of the Company and may not be used,
reproduced, disseminated, quoted or referred to, without the Placement Agent’s
prior written consent.

 

7

--------------------------------------------------------------------------------


 

Section 5.                                          Conditions of the
Obligations of the Placement Agent.  The obligations of the Placement Agent
hereunder shall be subject to the accuracy of the representations and warranties
on the part of the Company set forth in Section 2 hereof, in each case as of the
date hereof and as of each Closing Date as though then made, to the timely
performance by each of the Company of its covenants and other obligations
hereunder on and as of such dates, and to each of the following additional
conditions:

 

(a)                                 Accountants’ Comfort Letter.  On each
Closing Date, the Placement Agent shall have received, and the Company shall
have caused to be delivered to the Placement Agent, a letter from KMJ Corbin &
Company LLP (the independent registered public accounting firm of the Company),
addressed to the Placement Agent, dated as of the date hereof, in form and
substance satisfactory to the Placement Agent.  The letter shall not disclose
any change in the condition (financial or other), earnings, operations, business
or prospects of the Company from that set forth in the Incorporated Documents or
the applicable Prospectus Supplement, which, in the Placement Agent’s sole
judgment, is material and adverse and that makes it, in the Placement Agent’s
sole judgment, impracticable or inadvisable to proceed with the Offering of the
Securities as contemplated by such Prospectus Supplement.

 

(b)                                 Compliance with Registration Requirements;
No Stop Order; No Objection from the FINRA.  Each Prospectus Supplement (in
accordance with Rule 424(b)) and “free writing prospectus” (as defined in
Rule 405 of the Securities Act), if any, shall have been duly filed with the
Commission, as appropriate; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order preventing or suspending the use of any Prospectus
Supplement shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange; all requests for additional information on the part of the
Commission shall have been complied with; and the FINRA shall have raised no
objection to the fairness and reasonableness of the placement terms and
arrangements.

 

(c)                                  Corporate Proceedings.  All corporate
proceedings and other legal matters in connection with this Agreement, the
Registration Statement and each Prospectus Supplement, and the registration,
sale and delivery of the Securities, shall have been completed or resolved in a
manner reasonably satisfactory to the Placement Agent’s counsel, and such
counsel shall have been furnished with such papers and information as it may
reasonably have requested to enable such counsel to pass upon the matters
referred to in this Section 5.

 

(d)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement and prior to each Closing Date, in
the Placement Agent’s sole judgment after consultation with the Company, there
shall not have occurred any Material Adverse Change or Material Adverse Effect.

 

(e)                                  Opinion of Counsel for the Company.  The
Placement Agent shall have received on each Closing Date the favorable opinion
of US legal counsel to the Company, dated as of such Closing Date, including,
without limitation, a negative assurance letter addressed to the Placement Agent
and in form and substance satisfactory to the Placement Agent.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Officers’ Certificate.  The Placement
Agent shall have received on each Closing Date a certificate of the Company,
dated as of such Closing Date, signed by the Chief Executive Officer and Chief
Financial Officer of the Company, to the effect that, and the Placement Agent
shall be satisfied that, the signers of such certificate have reviewed the
Registration Statement, the Incorporated Documents, any Prospectus Supplement,
and this Agreement and to the further effect that:

 

(i)                                     The representations and warranties of
the Company in this Agreement are true and correct, as if made on and as of such
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to such
Closing Date;

 

(ii)                                  No stop order suspending the effectiveness
of the Registration Statement or the use of the Base Prospectus or any
Prospectus Supplement has been issued and no proceedings for that purpose have
been instituted or are pending or, to the Company’s knowledge, threatened under
the Securities Act; no order having the effect of ceasing or suspending the
distribution of the Securities or any other securities of the Company has been
issued by any securities commission, securities regulatory authority or stock
exchange in the United States and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, contemplated by
any securities commission, securities regulatory authority or stock exchange in
the United States;

 

(iii)                               When the Registration Statement became
effective, at the time of sale, and at all times subsequent thereto up to the
delivery of such certificate, the Registration Statement and the Incorporated
Documents, if any, when such documents became effective or were filed with the
Commission, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, did not and do not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agent expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred no event required by the Securities
Act and the rules and regulations of the Commission thereunder to be set forth
in the Incorporated Documents which has not been so set forth; and

 

(iv)                              Subsequent to the respective dates as of which
information is given in the Registration Statement, the Incorporated Documents
and any Prospectus Supplement, there has not been:  (a) any Material Adverse
Change; (b) any transaction that is material to the Company and the Subsidiaries
taken as a whole, except transactions entered into in the ordinary course of
business; (c) any obligation, direct or contingent, that is material to the
Company and the Subsidiaries taken as a whole, incurred by the Company or any
Subsidiary, except obligations incurred in the ordinary course of business;
(d) any material change in the capital stock (except changes thereto resulting
from the exercise of outstanding stock options or warrants) or outstanding
indebtedness of the Company or any Subsidiary; (e) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company; or
(f) any loss or damage (whether or not insured) to the property of the Company
or any Subsidiary which has been sustained or will have been sustained which has
a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

(g)                                  Stock Exchange Listing.  The Common Stock
shall be registered under the Exchange Act and shall be listed on the Trading
Market, and the Company shall not have taken any action designed to terminate,
or likely to have the effect of terminating, the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the Trading Market, nor shall the Company have received any
information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.

 

(h)                                 Additional Documents.  On or before each
Closing Date, the Placement Agent and counsel for the Placement Agent shall have
received such information and documents as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.                                          Payment of Expenses.  The
Company agrees to pay all costs, fees and expenses incurred by the Company in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation: 
(i) all expenses incident to the issuance, delivery and qualification of the
Securities (including all printing and engraving costs); (ii) all fees and
expenses of the registrar and transfer agent of the Common Stock; (iii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Securities; (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors; (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), the Base Prospectus and each Prospectus Supplement, and all amendments
and supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) if applicable, the filing
fees incident to the review and approval by the FINRA of the Placement Agent’s
participation in the offering and distribution of the Securities; (viii) the
fees and expenses associated with including the Securities on the Trading
Market; (ix) all costs and expenses incident to the travel and accommodation of
the Company’s and the Placement Agent’s employees on the “roadshow,” if any; and
(x) all other fees, costs and expenses referred to in Part II of the
Registration Statement.

 

10

--------------------------------------------------------------------------------


 

Section 7.                                          Indemnification and
Contribution.

 

(a)  The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Incorporated Documents) or
(ii) otherwise arising out of or in connection with advice or services rendered
or to be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
are finally judicially determined to have resulted solely from such Indemnified
Person’s (x) gross negligence or willful misconduct in connection with any of
the advice, actions, inactions or services referred to above or (y) use of any
offering materials or information concerning the Company in connection with the
offer or sale of the Securities in the Offering which were not authorized for
such use by the Company and which use constitutes gross negligence or willful
misconduct. The Company also agrees to reimburse each Indemnified Person for all
Expenses as they are incurred in connection with enforcing such Indemnified
Person’s rights under this Agreement.

 

(b)                                 Upon receipt by an Indemnified Person of
actual notice of an Action against such Indemnified Person with respect to which
indemnity may be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure by any Indemnified
Person so to notify the Company shall not relieve the Company from any liability
which the Company may have on account of this indemnity or otherwise to such
Indemnified Person, except to the extent the Company shall have been prejudiced
by such failure. The Company shall, if requested by the Placement Agent, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to the Placement Agent, which counsel may also be counsel to the
Company. Any Indemnified Person shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company has failed promptly to assume the defense and employ
counsel or (ii) the named parties to any such Action (including any impeded
parties) include such Indemnified Person and the Company, and such Indemnified
Person shall have been advised in the reasonable opinion of counsel that there
is an actual conflict of interest that prevents the counsel selected by the
Company from representing both the Company (or another client of such counsel)
and any Indemnified Person; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any Action or
related Actions, in addition to any local counsel. The Company shall not be
liable for any settlement of any Action effected without its written consent
(which shall not be unreasonably withheld).  In addition, the Company shall not,
without the prior written consent of the Placement Agent (which shall not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not such Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Person from all Liabilities arising out of such Action for
which indemnification or contribution may be sought hereunder. The
indemnification required hereby shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

 

11

--------------------------------------------------------------------------------


 

(c)                                  In the event that the foregoing indemnity
is unavailable to an Indemnified Person other than in accordance with this
Agreement, the Company shall contribute to the Liabilities and Expenses paid or
payable by such Indemnified Person in such proportion as is appropriate to
reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d)                                 The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to this Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions except
for Liabilities (and related Expenses) of the Company that are finally
judicially determined to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct in connection with any such advice,
actions, inactions or services.

 

(e)                                  The reimbursement, indemnity and
contribution obligations of the Company set forth herein shall apply to any
modification of this Agreement and shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 8.                                          Representations and
Indemnities to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company or any person
controlling the Company, of its officers, and of the Placement Agent set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Placement Agent, the
Company, or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.  A
successor to a Placement Agent, or to the Company, its directors or officers or
any person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in this
Agreement.

 

Section 9.                                          Notices.  All communications
hereunder shall be in writing and shall be mailed, hand delivered or telecopied
and confirmed to the parties hereto as follows:

 

If to the Placement Agent to the address set forth above, attention: Aaron
Gurewitz, email: rothecm@roth.com.

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Facsimile: (212) 401-4741

Attention:  Robert Charron

 

If to the Company:

 

Netlist, Inc.

175 Technology Drive, Suite 150

Irvine, CA 92618

Facsimile: (949) 435-0031

Attention:  Gail Sasaki

 

With a copy to:

 

 

 

 

 

Mintz Levin Cohn Ferris Glovsky and Popeo P.C.

 

3580 Carmel Mountain Road

 

San Diego, CA 92130

 

Facsimile: (858) 314-1501

 

Attention: Scott Stanton

 

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

13

--------------------------------------------------------------------------------


 

Section 10.                                   Successors.  This Agreement will
inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the employees, officers and directors and controlling persons
referred to in Section 7 hereof, and to their respective successors, and
personal representative, and no other person will have any right or obligation
hereunder.

 

Section 11.                                   Partial Unenforceability.  The
invalidity or unenforceability of any section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph or provision hereof.  If any Section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

Section 12.                                   Governing Law Provisions.  This
Agreement shall be deemed to have been made and delivered in New York City and
both this engagement letter and the transactions contemplated hereby shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York, without regard to the
conflict of laws principles thereof.  Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or
relating to this engagement letter and/or the transactions contemplated hereby
shall be instituted exclusively in New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
(ii) waives any objection which it may have or hereafter to the venue of any
such suit, action or proceeding, and (iii) irrevocably consents to the
jurisdiction of the New York Supreme Court, County of New York, and the United
States District Court for the Southern District of New York in any such suit,
action or proceeding.  Each of the Placement Agent and the Company further
agrees to accept and acknowledge service of any and all process which may be
served in any such suit, action or proceeding in the New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York and agrees that service of process upon the Company mailed
by certified mail to the Company’s address shall be deemed in every respect
effective service of process upon the Company, in any such suit, action or
proceeding, and service of process upon the Placement Agent mailed by certified
mail to the Placement Agent’s address shall be deemed in every respect effective
service process upon the Placement Agent, in any such suit, action or
proceeding.  Notwithstanding any provision of this engagement letter to the
contrary, the Company agrees that neither the Placement Agent nor its
affiliates, and the respective officers, directors, employees, agents and
representatives of the Placement Agent, its affiliates and each other person, if
any, controlling the Placement Agent or any of its affiliates, shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement and transaction described
herein except for any such liability for losses, claims, damages or liabilities
incurred by us that are finally judicially determined to have resulted from the
bad faith or gross negligence of such individuals or entities.  If either party
shall commence an action or proceeding to enforce any provision of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

Section 13.                                   General Provisions.

 

(a)                                 This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This Agreement may be executed in
two or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit. 
Section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Company acknowledges that in connection
with the offering of the Securities: (i) the Placement Agent has acted at arms
length, are not agents of, and owe no fiduciary duties to the Company or any
other person, (ii) the Placement Agent owes the Company only those duties and
obligations set forth in this Agreement and (iii) the Placement Agent may have
interests that differ from those of the Company.  The Company waives to the full
extent permitted by applicable law any claims it may have against the Placement
Agent arising from an alleged breach of fiduciary duty in connection with the
offering of the Securities

 

[The remainder of this page has been intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

NETLIST, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Gail Sasaki, Chief Financial Officer

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

ROTH CAPITAL PARTNERS, LLC

 

 

 

 

By:

 

 

 

Name: Aaron M. Gurewitz

 

 

Title: Head of Equity Capital Markets

 

 

16

--------------------------------------------------------------------------------